Exhibit 10.1

 

EXECUTION COPY

 

Freescale Semiconductor, Inc.

 

Floating Rate Senior Notes due 2009

6.875% Senior Notes due 2011

7.125% Senior Notes due 2014

 

--------------------------------------------------------------------------------

 

Exchange and Registration Rights Agreement

 

July 21, 2004

 

Goldman, Sachs & Co.,

85 Broad Street

New York, New York 10004

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

 

As representatives of the several Purchasers named in Schedule I to the Purchase
Agreement

 

Ladies and Gentlemen:

 

Freescale Semiconductor, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the Purchasers (as defined herein) upon the terms set forth
in the Purchase Agreement (as defined herein) its Floating Rate Senior Notes due
2009 (the “2009 FRNs”), 6.875% Senior Notes due 2011 (the “2011 Notes”) and
7.125% Senior Notes due 2014 (the “2014 Notes”), which may at some time after
the date hereof be unconditionally guaranteed by one or more Guarantors. As an
inducement to the Purchasers to enter into the Purchase Agreement and in
satisfaction of a condition to the obligations of the Purchasers thereunder, the
Company agrees with the Purchasers for the benefit of holders (as defined
herein) from time to time of the Registrable Securities (as defined herein) as
follows:

 

1. Certain Definitions. For purposes of this Exchange and Registration Rights
Agreement, the following terms shall have the following respective meanings:

 

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

 

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 



--------------------------------------------------------------------------------

“Closing Date” shall mean the date on which the Securities are initially issued.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Effective Time,” in the case of (i) an Exchange Registration, shall mean the
time and date as of which the Commission declares the Exchange Registration
Statement effective or as of which the Exchange Registration Statement otherwise
becomes effective and (ii) a Shelf Registration, shall mean the time and date as
of which the Commission declares the Shelf Registration Statement effective or
as of which the Shelf Registration Statement otherwise becomes effective.

 

“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Company in
accordance with Section 3(d)(ii) or 3(d)(iii) hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, as the same shall be amended from time to time.

 

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Registration” shall have the meaning assigned thereto in Section 3(c)
hereof.

 

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Exchange Securities” shall have the meaning assigned thereto in Section 2(a)
hereof.

 

“Guarantors” shall have the meaning assigned thereto in the Indenture.

 

The term “holder” shall mean each of the Purchasers and other persons who
acquire Registrable Securities from time to time (including any successors or
assigns), in each case for so long as such person owns any Registrable
Securities.

 

“Indenture” shall mean the Indenture, dated as of July 21, 2004, between the
Company and Deutsche Bank Trust Company Americas, as Trustee, as supplemented by
the First Supplemental Indenture, dated as of July 21, 2004, the Second
Supplemental Indenture, dated as of July 21, 2004, and the Third Supplemental
Indenture, dated as of July 21, 2004, as the same shall be amended or
supplemented from time to time by one or more supplemental indentures or other
instruments.

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit A-1 hereto, in
the case of the 2009 FRNs, Exhibit A-2 hereto, in the case of the 2011 Notes and
Exhibit A-3 hereto, in the case of the 2014 Notes.

 

The term “person” shall mean a corporation, association, partnership,
organization, business, individual, government or political subdivision thereof
or governmental agency.

 

“Purchase Agreement” shall mean the Purchase Agreement, dated as of July 16,
2004, among the Purchasers, the Company and Motorola, Inc. relating to the
Securities.

 

2



--------------------------------------------------------------------------------

“Purchasers” shall mean the Purchasers named in Schedule I to the Purchase
Agreement.

 

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security when (i) in the circumstances
contemplated by Section 2(a) hereof, the Security has been (or could have been)
exchanged for an Exchange Security in an Exchange Offer as contemplated in
Section 2(a) hereof (provided that any Exchange Security that, pursuant to the
last two sentences of Section 2(a) hereof, is included in a prospectus for use
in connection with resales by broker-dealers shall be deemed to be a Registrable
Security with respect to Sections 5, 6 and 10 until resale of such Registrable
Security has been effected within the 180-day period referred to in Section
2(a)); (ii) in the circumstances contemplated by Section 2(b) hereof, a Shelf
Registration Statement registering such Security under the Securities Act has
been declared or becomes effective and such Security has been sold or otherwise
transferred by the holder thereof pursuant to and in a manner contemplated by
such effective Shelf Registration Statement; (iii) such Security is sold
pursuant to Rule 144 under circumstances in which any legend borne by such
Security relating to restrictions on transferability thereof, under the
Securities Act or otherwise, is removed by the Company or pursuant to the
Indenture; (iv) such Security is eligible to be sold pursuant to paragraph (k)
of Rule 144; or (v) such Security shall cease to be outstanding.

 

“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.

 

“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.

 

“Securities” shall mean, collectively, the 2009 FRNs, the 2011 Notes and the
2014 Notes of the Company to be issued and sold to the Purchasers, and
securities issued in exchange therefor or in lieu thereof pursuant to the
Indenture. Each Security may at some time after the date hereof become entitled
to the benefit of the guarantees as provided in the Indenture (the “Guarantees”)
and, unless the context otherwise requires, any reference herein to a
“Security,” an “Exchange Security” or a “Registrable Security” shall include a
reference to the related Guarantee, if any.

 

“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, as the same shall be amended from time to time.

 

“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.

 

3



--------------------------------------------------------------------------------

“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Significant Subsidiary” shall have the meaning assigned thereto in the
Indenture.

 

“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.

 

2. Registration Under the Securities Act.

 

(a) Except as set forth in Section 2(b) below, the Company and the Guarantors,
if any exist at such time, agree to use their respective reasonable best
efforts, to the extent not prohibited by any applicable law or interpretations
of the Staff or the Commission, to file under the Securities Act a registration
statement relating to an offer to exchange (such registration statement, the
“Exchange Registration Statement”, and such offer, the “Exchange Offer”) any and
all of the Securities for a like aggregate principal amount of debt securities
issued by the Company and guaranteed by the Guarantors, which debt securities
and guarantees are substantially identical to the Securities and any related
Guarantees, respectively (and are entitled to the benefits of a trust indenture
which is substantially identical to the Indenture or is the Indenture and which
has been qualified under the Trust Indenture Act), except that such new debt
securities have been registered pursuant to an effective registration statement
under the Securities Act, accrue interest from the last date on which interest
has been paid on the Securities or, if no such interest has been paid, from the
date of issuance of the Securities, and do not contain provisions for the
additional interest contemplated in Section 2(c) below (such new debt securities
hereinafter called “Exchange Securities”). The Company and the Guarantors, if
any exist at such time, agree to use their respective reasonable best efforts,
to the extent not prohibited by any applicable law or interpretations of the
Staff or the Commission, to cause the Exchange Registration Statement to become
effective under the Securities Act on or prior to 120 days after the Closing
Date. The Exchange Offer will be registered under the Securities Act on the
appropriate form and will comply with all applicable tender offer rules and
regulations under the Exchange Act. The Company and the Guarantors, if any exist
at such time, further agree to use their respective reasonable best efforts, to
the extent not prohibited by any applicable law or interpretations of the Staff
or the Commission, to commence and complete the Exchange Offer as promptly as
practicable after the Exchange Registration Statement has become effective, hold
the Exchange Offer open for at least 30 days and exchange Exchange Securities
for all Registrable Securities that have been properly tendered and not
withdrawn on or prior to the expiration of the Exchange Offer. The Exchange
Offer will be deemed to have been “completed” only if the debt securities and
related guarantees received by holders other than Restricted Holders in the
Exchange Offer for Registrable Securities are, upon receipt, transferable by
each such holder without restriction under the Securities Act and the Exchange
Act and without material restrictions under the blue sky or securities laws of a
substantial majority of the States of the United States of America. The Exchange
Offer shall be deemed to have been completed upon the earlier to occur of (i)
the

 

4



--------------------------------------------------------------------------------

Company having exchanged the Exchange Securities for all outstanding Registrable
Securities pursuant to the Exchange Offer and (ii) the Company having exchanged,
pursuant to the Exchange Offer, Exchange Securities for all Registrable
Securities that have been properly tendered and not withdrawn before the
expiration of the Exchange Offer, which shall be on a date that is at least 30
days following the commencement of the Exchange Offer. The Company and the
Guarantors, if any exist at such time, agree (x) to include in the Exchange
Registration Statement a prospectus for use in any resales by any holder of
Exchange Securities that is a broker-dealer and (y) to keep such Exchange
Registration Statement effective for a period (the “Resale Period”) beginning
when Exchange Securities are first issued in the Exchange Offer and ending upon
the earlier of the expiration of the 180th day after the Exchange Offer has been
completed or such time as such broker-dealers no longer own any Registrable
Securities. With respect to such Exchange Registration Statement, such holders
shall have the benefit of the rights of indemnification and contribution set
forth in Sections 6(a), (c), (d) and (e) hereof.

 

(b) If (i) the Company and the Guarantors, if any exist at such time, determine
that they are not permitted to consummate the Exchange Offer because the
Exchange Offer would violate applicable law or Commission policy or (ii) any
holder of Registrable Securities notifies the Company in writing prior to the
20th day following consummation of the Exchange Offer that (x) it is prohibited
by law or Commission policy from participating in the Exchange Offer, (y) it may
not resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and the prospectus in the Exchange
Registration Statement is not appropriate or available for such resales, or (z)
it is a broker-dealer and owns notes acquired directly from the Company or an
affiliate of the Company, the Company and the Guarantors, if any exist at such
time, shall, in lieu of (or, in the case of clause (ii), in addition to)
conducting the Exchange Offer contemplated by Section 2(a), use their respective
reasonable best efforts to file under the Securities Act, as promptly as
reasonably practicable after such obligation arises, a “shelf” registration
statement providing for the registration of, and the sale on a continuous or
delayed basis by the holders of, all of the Registrable Securities, pursuant to
Rule 415 or any similar rule that may be adopted by the Commission (such filing,
the “Shelf Registration” and such registration statement, the “Shelf
Registration Statement”). The Company and the Guarantors, if any exist at such
time, agree to use their respective reasonable best efforts (x) to cause the
Shelf Registration Statement to become or be declared effective as promptly as
reasonably practicable after such Shelf Registration Statement is filed and to
keep such Shelf Registration Statement continuously effective for a period
ending on the earlier of the second anniversary of the Effective Time or such
time as there are no longer any Registrable Securities outstanding, provided,
however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Securities unless such holder
is an Electing Holder, and (y) after the Effective Time of the Shelf
Registration Statement, promptly upon the request of any holder of Registrable
Securities that is not then an Electing Holder, to take any action reasonably
necessary to enable such holder to use the prospectus forming a part thereof for
resales of Registrable Securities, including, without limitation, any action
necessary to identify such holder as a selling securityholder in the Shelf
Registration Statement, provided, however, that nothing in this clause (y) shall
relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Company in accordance with Section 3(d)(iii)
hereof. The Company and the Guarantors, if any exist at such time, further agree
to supplement or make amendments to the Shelf Registration Statement, as and
when required by the rules, regulations or instructions applicable to the
registration form used by the Company and the Guarantors for such Shelf
Registration Statement or by the Securities Act or rules and regulations
thereunder for shelf registration, and the Company shall furnish

 

5



--------------------------------------------------------------------------------

to each Electing Holder copies of any such supplement or amendment prior to its
being used or promptly following its filing with the Commission.

 

(c) In the event that (i) the Exchange Offer is not completed on or before the
date that is 180 days after the Closing Date or, if required, the Shelf
Registration Statement is not declared effective on or before the date that is
180 days after the Closing Date, or (ii) the Shelf Registration Statement
required by Section 2(b) hereof is filed and declared effective but shall
thereafter either be withdrawn by the Company or any Guarantors or shall become
subject to an effective stop order issued pursuant to Section 8(d) of the
Securities Act suspending the effectiveness of such registration statement
(except as specifically permitted herein) without being succeeded immediately by
an additional registration statement filed and declared effective (each such
event referred to in clauses (i) and (ii), a “Registration Default” and each
period during which a Registration Default has occurred and is continuing, a
“Registration Default Period”), then, as liquidated damages for such
Registration Default, subject to the provisions of Section 10(b), special
interest (“Special Interest”), in addition to the Base Interest, shall accrue,
with respect to any Security which is then a Registrable Security, at a per
annum rate of 0.25% for the first 90 days of the Registration Default Period, at
a per annum rate of 0.50% for the second 90 days of the Registration Default
Period, at a per annum rate of 0.75% for the third 90 days of the Registration
Default Period and at a per annum rate of 1.0% thereafter for the remaining
portion of the Registration Default Period.

 

(d) The Company shall take, and shall cause any Guarantors to take, all actions
necessary or advisable to be taken by it to ensure that the transactions
contemplated herein are effected as so contemplated, including all actions
necessary or desirable to register any Guarantees under the registration
statement contemplated in Section 2(a) or 2(b) hereof, as applicable.

 

(e) Any reference herein to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.

 

3. Registration Procedures.

 

If the Company and the Guarantors, if applicable, file a registration statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:

 

(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Company shall qualify the Indenture under
the Trust Indenture Act of 1939.

 

(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Company shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.

 

6



--------------------------------------------------------------------------------

(c) In connection with the obligations of the Company and any Guarantors with
respect to the registration of Exchange Securities as contemplated by Section
2(a) (the “Exchange Registration”), if applicable, the Company and the
Guarantors, if any exist at such time, shall use their respective reasonable
best efforts to:

 

(i) prepare and file with the Commission an Exchange Registration Statement on
any form which may be utilized by the Company and which shall permit the
Exchange Offer and resales of Exchange Securities by broker-dealers during the
Resale Period to be effected as contemplated by Section 2(a), and use their
respective reasonable best efforts to cause such Exchange Registration Statement
to become effective on or prior to 120 days after the Closing Date;

 

(ii) as soon as practicable, prepare and file with the Commission such
amendments and supplements to such Exchange Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) hereof and as may be required by the
applicable rules and regulations of the Commission and the instructions
applicable to the form of such Exchange Registration Statement, and promptly
provide each broker-dealer holding Exchange Securities with such number of
copies of the prospectus included therein (as then amended or supplemented), in
conformity in all material respects with the requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder, as such broker-dealer reasonably may request prior to the expiration
of the Resale Period, for use in connection with resales of Exchange Securities;

 

(iii) promptly notify each broker-dealer that has requested or received copies
of the prospectus included in such registration statement, and confirm such
advice in writing, (A) when such Exchange Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Exchange
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the Commission for amendments or supplements to such Exchange
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Exchange Registration Statement or the initiation or threatening of any
proceedings for that purpose, (D) if at any time the representations and
warranties of the Company and the Guarantors contemplated by Section 5 cease to
be true and correct in all material respects, (E) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Exchange Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (F) at any time during the
Resale Period when a prospectus is required to be delivered under the Securities
Act, that such Exchange Registration Statement, prospectus, prospectus amendment
or supplement or post-effective amendment does not conform in all material
respects to the applicable requirements of the Securities Act and the Trust
Indenture Act and the rules and regulations of the Commission thereunder or
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

 

(iv) in the event that the Company would be required, pursuant to Section
3(e)(iii)(F) above, to notify any broker-dealers holding Exchange Securities,
without delay prepare and furnish to each such holder a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of such Exchange Securities during the Resale Period, such
prospectus shall

 

7



--------------------------------------------------------------------------------

conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;

 

(v) obtain the withdrawal of any order suspending the effectiveness of such
Exchange Registration Statement or any post-effective amendment thereto at the
earliest practicable date;

 

(vi) (A) register or qualify the Exchange Securities under the securities laws
or blue sky laws of such jurisdictions as are contemplated by Section 2(a) no
later than the commencement of the Exchange Offer, (B) keep such registrations
or qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions until
the expiration of the Resale Period and (C) take any and all other actions as
may be reasonably necessary or advisable to enable each broker-dealer holding
Exchange Securities to consummate the disposition thereof in such jurisdictions;
provided, however, that neither the Company nor the Guarantors shall be required
for any such purpose to (1) qualify as a foreign corporation in any jurisdiction
wherein it would not otherwise be required to qualify but for the requirements
of this Section 3(c)(vi), (2) consent to general service of process in any such
jurisdiction or (3) make any changes to its certificate of incorporation or
by-laws or any agreement between it and its stockholders;

 

(vii) obtain the consent or approval of each governmental agency or authority,
whether federal, state or local, which may be required to effect the Exchange
Registration, the Exchange Offer and the offering and sale of Exchange
Securities by broker-dealers during the Resale Period;

 

(viii) provide a CUSIP number for all Exchange Securities, not later than the
Effective Time of the Exchange Registration Statement;

 

(ix) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but no
later than eighteen months after the effective date of such Exchange
Registration Statement, an earning statement of the Company and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the Company, Rule 158 thereunder); and

 

(x) as a condition to its participation in the Exchange Offer, each holder of
Registrable Securities shall furnish, upon the written request of the Company,
prior to the completion thereof, a written representation to the Company (which
may be contained in the letter of transmittal contemplated by the Exchange
Registration Statement) to the effect that (A) it is not an affiliate (as
defined in Rule 405) of the Company, (B) it is not engaged in, and does not
intend to engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Exchange Securities to be issued in the
Exchange Offer; (C) it is acquiring the Exchange Securities in its ordinary
course of business; (D) if it is a broker-dealer that (i) holds Securities that
were acquired for its own account as a result of market-making activities or
other trading activities (other than Securities acquired directly from the
Company or any of its Affiliates) or (ii) will hold Exchange Securities upon
completion of the Exchange Offer, then it will deliver a prospectus meeting the

 

8



--------------------------------------------------------------------------------

requirements of the Securities Act in connection with any resales of the
Exchange Securities received by it in the Exchange Offer; (E) if it is a
broker-dealer, that it did not purchase the Securities to be exchanged in the
Exchange Offer from the Company or any of its Affiliates and (F) it is not
acting on behalf of any Person who could not truthfully and completely make the
representations contained in the foregoing clauses (A) through (E).

 

In addition, as a condition to its participation in the Exchange Offer, each
holder of Registrable Securities shall acknowledge and agree that any
broker-dealer and any such holder using the Exchange Offer to participate in a
distribution of the Exchange Securities to be acquired in the Exchange Offer (1)
could not under Commission policy as in effect on the date of this Agreement
rely on the position of the Commission enunciated in Morgan Stanley and Co.,
Inc. (available June 5, 1991) and Exxon Capital Holdings Corporation (available
May 13, 1988), as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and similar no-action letters (which may include any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Securities Act
in connection with a secondary resale transaction and that such a secondary
resale transaction should be covered by an effective registration statement
containing the selling security holder information required by Item 507 or 508,
as applicable, of Regulation S-K if the resales are of Exchange Securities
obtained by such holder in exchange for Securities acquired by such holder
directly from the Company or one of its affiliates (as defined in Rule 405).

 

(d) In connection with the obligations of the Company and any Guarantors with
respect to the Shelf Registration, if applicable, the Company and the
Guarantors, if any exist at such time, shall use their respective reasonable
best efforts to:

 

(i) prepare and file with the Commission, in compliance with Section 2(b), as
promptly as reasonably practicable after such obligation arises, a Shelf
Registration Statement on any form which may be utilized by the Company and
which shall register all of the Registrable Securities for resale by the holders
thereof in accordance with such method or methods of disposition as may be
specified by such of the holders as, from time to time, may be Electing Holders
and use their respective reasonable best efforts to cause such Shelf
Registration Statement to become effective, in compliance with Section 2(b), as
promptly as reasonably practicable;

 

(ii) not less than 30 calendar days prior to the Effective Time of the Shelf
Registration Statement, mail the Notice and Questionnaire to the holders of
Registrable Securities; no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement as of the Effective Time, and
no holder shall be entitled to use the prospectus forming a part thereof for
resales of Registrable Securities at any time, unless such holder has returned a
completed and signed Notice and Questionnaire to the Company by the deadline for
response set forth therein; provided, however, holders of Registrable Securities
shall have at least 28 calendar days from the date on which the Notice and
Questionnaire is first mailed to such holders to return a completed and signed
Notice and Questionnaire to the Company;

 

(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the

 

9



--------------------------------------------------------------------------------

Company shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Company;

 

(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) hereof and
as may be required by the applicable rules and regulations of the Commission and
the instructions applicable to the form of such Shelf Registration Statement,
and furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to it being used or filed with the Commission;
provided, however, that notwithstanding the foregoing, if (A) an event occurs
and is continuing as a result of which the prospectus contained in any such
Shelf Registration Statement would, in the good faith judgment of the Board of
Directors of the Company, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, and (B) the Board of Directors of
the Company determines in good faith that the disclosure of such event at such
time would impede, delay or otherwise interfere with any proposed or pending
material corporate transaction involving the Company or that such action would
require the disclosure of material non-public information, the disclosure of
which at such time would not be in the best interests of the Company or its
stockholders, then the Company may suspend the effectiveness of the Shelf
Registration Statement, by written notice to the Electing Holders, for no more
than 30 days in any 360 day period, provided that the periods referred to in
Section 2(b) hereof during which such Shelf Registration Statement is required
to be effective and usable shall be extended by the number of days during which
the effectiveness of the Shelf Registration Statement was suspended pursuant to
the foregoing provisions;

 

(v) comply with the provisions of the Securities Act with respect to the
disposition of all of the Registrable Securities covered by such Shelf
Registration Statement in accordance with the intended methods of disposition by
the Electing Holders provided for in such Shelf Registration Statement;

 

(vi) provide (A) the Electing Holders, (B) the underwriters (which term, for
purposes of this Exchange and Registration Rights Agreement, shall include a
person deemed to be an underwriter within the meaning of Section 2(a)(11) of the
Securities Act and selected in accordance with Section 7(a) of this Agreement),
if any, thereof, (C) counsel for any such underwriter and (D) not more than one
counsel for all the Electing Holders the opportunity to participate in the
preparation of such Shelf Registration Statement, each prospectus included
therein or filed with the Commission and each amendment or supplement thereto;

 

(vii) for a reasonable period prior to the filing of such Shelf Registration
Statement, and throughout the period specified in Section 2(b), make available
at reasonable times at the Company’s principal place of business or such other
reasonable place for inspection by the persons referred to in Section 3(d)(vi)
who shall certify to the Company that they have a current intention to sell the
Registrable Securities pursuant to the Shelf Registration such financial and
other information and

 

10



--------------------------------------------------------------------------------

books and records of the Company, and cause the officers, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary, in the judgment of the respective
counsel referred to in such Section, to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act; provided, however, that
each such party shall be required to maintain in confidence and not to disclose
to any other person any information or records reasonably designated by the
Company as being confidential, until such time as (A) such information becomes a
matter of public record (whether by virtue of its inclusion in such registration
statement or otherwise), or (B) such person shall be required so to disclose
such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such person shall have given the
Company prompt prior written notice of such requirement), or (C) such
information is required to be set forth in such Shelf Registration Statement or
the prospectus included therein or in an amendment to such Shelf Registration
Statement or an amendment or supplement to such prospectus in order that such
Shelf Registration Statement, prospectus, amendment or supplement, as the case
may be, complies with applicable requirements of the federal securities laws and
the rules and regulations of the Commission and does not contain an untrue
statement of a material fact or omit to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing;

 

(viii) promptly notify each of the Electing Holders, and any underwriter (which
notification may be made through any managing underwriter that is a
representative of such underwriter for such purpose) and confirm such advice in
writing, (A) when such Shelf Registration Statement or the prospectus included
therein or any prospectus amendment or supplement or post-effective amendment
has been filed, and, with respect to such Shelf Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto or any request by the Commission for
amendments or supplements to such Shelf Registration Statement or prospectus or
for additional information, (C) of the issuance by the Commission of any stop
order suspending the effectiveness of such Shelf Registration Statement or the
initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company and the Guarantors
contemplated by Section 3(d)(xvii) or Section 5 cease to be true and correct in
all material respects, (E) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, or (F) if at any time when a prospectus is required
to be delivered under the Securities Act, that such Shelf Registration
Statement, prospectus, prospectus amendment or supplement or post-effective
amendment does not conform in all material respects to the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder or contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing (including if the Company suspends the effectiveness
of the Shelf Registration Statement pursuant to Section 3(d)(iv) hereof);

 

11



--------------------------------------------------------------------------------

(ix) obtain, subject to Section 3(d)(iv) hereof, the withdrawal of any order
suspending the effectiveness of such registration statement or any
post-effective amendment thereto at the earliest practicable date;

 

(x) if reasonably requested by any managing underwriter or underwriters, or any
Electing Holder, promptly incorporate in a prospectus supplement or
post-effective amendment such information as is required by the applicable rules
and regulations of the Commission and as such managing underwriter or
underwriters, or such Electing Holder specifies should be included therein
relating to the terms of the sale of such Registrable Securities, including
information with respect to the principal amount of Registrable Securities being
sold by such Electing Holder or to any underwriters, the name and description of
such Electing Holder, or underwriter, the offering price of such Registrable
Securities and any discount, commission or other compensation payable in respect
thereof, the purchase price being paid therefor by such underwriters and with
respect to any other terms of the offering of the Registrable Securities to be
sold by such Electing Holder or to such underwriters; and make all required
filings of such prospectus supplement or post-effective amendment promptly after
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment;

 

(xi) furnish to each Electing Holder, each underwriter, if any, thereof and the
respective counsel referred to in Section 3(d)(vi) an executed copy (or, in the
case of an Electing Holder, a conformed copy) of such Shelf Registration
Statement, each such amendment and supplement thereto (in each case including
all exhibits thereto (in the case of an Electing Holder of Registrable
Securities, upon request) and documents incorporated by reference therein, if
applicable) and such number of copies of such Shelf Registration Statement
(excluding exhibits thereto and documents incorporated by reference therein, if
applicable, unless specifically so requested by such Electing Holder or
underwriter, as the case may be) and of the prospectus included in such Shelf
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity in all material respects with the applicable
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder, and such other documents, as such
Electing Holder, and underwriter, if any, may reasonably request in order to
facilitate the offering and disposition of the Registrable Securities owned by
such Electing Holder, or underwritten by such underwriter and to permit such
Electing Holder and underwriter to satisfy the prospectus delivery requirements
of the Securities Act; and the Company hereby consents to the use of such
prospectus (including such preliminary and summary prospectus) and any amendment
or supplement thereto by each such Electing Holder and by any such underwriter,
in each case in the form most recently provided to such person by the Company,
in connection with the offering and sale of the Registrable Securities covered
by the prospectus (including such preliminary and summary prospectus) or any
supplement or amendment thereto;

 

(xii) (A) register or qualify the Registrable Securities to be included in such
Shelf Registration Statement under such securities laws or blue sky laws of such
jurisdictions as any Electing Holder, and underwriter, if any, thereof shall
reasonably request, (B) keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions during the period the Shelf Registration
is required to remain effective under Section 2(b) above and for so long as may
be necessary to enable any such

 

12



--------------------------------------------------------------------------------

Electing Holder or underwriter to complete its distribution of Securities
pursuant to such Shelf Registration Statement and (C) take any and all other
actions as may be reasonably necessary or advisable to enable each such Electing
Holder, and underwriter, if any, to consummate the disposition in such
jurisdictions of such Registrable Securities; provided, however, that neither
the Company nor the Guarantors shall be required for any such purpose to (1)
qualify as a foreign corporation in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section
3(d)(xii), (2) consent to general service of process in any such jurisdiction or
(3) make any changes to its certificate of incorporation or by-laws or any
agreement between it and its stockholders;

 

(xiii) obtain the consent or approval of each governmental agency or authority,
whether federal, state or local, which may be required to effect the Shelf
Registration or the offering or sale in connection therewith or to enable the
selling holder or holders to offer, or to consummate the disposition of, their
Registrable Securities;

 

(xiv) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold, which certificates, if so required by any
securities exchange upon which any Registrable Securities are listed, shall be
penned, lithographed or engraved, or produced by any combination of such
methods, on steel engraved borders, and which certificates shall not bear any
restrictive legends; and, in the case of an underwritten offering, enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two business days prior to any
sale of the Registrable Securities;

 

(xv) provide a CUSIP number for all Registrable Securities, not later than the
Effective Time of the Shelf Registration Statement;

 

(xvi) enter into one or more underwriting agreements, engagement letters, agency
agreements, “best efforts” underwriting agreements or similar agreements, as
appropriate, including customary provisions relating to indemnification and
contribution, and take such other actions in connection therewith as any
Electing Holders aggregating at least 20% in aggregate principal amount of the
Registrable Securities at the time outstanding shall request in order to
expedite or facilitate the disposition of such Registrable Securities;

 

(xvii) whether or not an agreement of the type referred to in Section 3(d)(xvi)
hereof is entered into and whether or not any portion of the offering
contemplated by the Shelf Registration is an underwritten offering, (A) make
representations and warranties to the Electing Holders and the underwriters, if
any, thereof in form, substance and scope as are customarily made in connection
with an offering of debt securities pursuant to any appropriate agreement or to
a registration statement filed on the form applicable to the Shelf Registration
and which cover the matters covered by the representations and warranties set
forth in the Purchase Agreement; (B) obtain an opinion of counsel to the Company
in customary form and covering such matters, of the type customarily covered by
such an opinion, as the managing underwriters, if any, or as any Electing
Holders of at least 20% in aggregate principal amount of the Registrable
Securities at the time outstanding may reasonably request, addressed to such
Electing Holder or Electing Holders, and the underwriters, if any, thereof and
dated the effective date of such Shelf Registration Statement (and if such Shelf
Registration Statement contemplates an underwritten

 

13



--------------------------------------------------------------------------------

offering of a part or all of the Registrable Securities, dated the date of the
closing under the underwriting agreement relating thereto) (it being agreed that
the matters to be covered by such opinion shall include the matters covered by
the opinions delivered in connection with the Purchase Agreement); (C) obtain a
“cold comfort” letter or letters from the independent certified public
accountants of the Company addressed to the selling Electing Holders, or the
underwriters, if any, thereof, dated (i) the effective date of such Shelf
Registration Statement and (ii) the effective date of any prospectus supplement
to the prospectus included in such Shelf Registration Statement or
post-effective amendment to such Shelf Registration Statement which includes
unaudited or audited financial statements as of a date or for a period
subsequent to that of the latest such statements included in such prospectus
(and, if such Shelf Registration Statement contemplates an underwritten offering
pursuant to any prospectus supplement to the prospectus included in such Shelf
Registration Statement or post-effective amendment to such Shelf Registration
Statement which includes unaudited or audited financial statements as of a date
or for a period subsequent to that of the latest such statements included in
such prospectus, dated the date of the closing under the underwriting agreement
relating thereto), such letter or letters to be in customary form and covering
such matters of the type customarily covered by letters of such type (it being
agreed that the comfort letters substantially in the form delivered in
connection with the Purchase Agreement will satisfy this provision); (D) deliver
such documents and certificates, including officers’ certificates, as may be
reasonably requested by any Electing Holders of at least 20% in aggregate
principal amount of the Registrable Securities at the time outstanding, and the
managing underwriters, if any, thereof to evidence the accuracy of the
representations and warranties made pursuant to clause (A) above or those
contained in Section 5(a) hereof and the compliance with or satisfaction of any
agreements or conditions contained in the underwriting agreement or other
agreement entered into by the Company or the Guarantors; and (E) undertake such
obligations relating to expense reimbursement, indemnification and contribution
as are provided in Section 6 hereof;

 

(xviii) notify in writing each holder of Registrable Securities of any proposal
by the Company to amend or waive any provision of this Exchange and Registration
Rights Agreement pursuant to Section 10(h) hereof and of any amendment or waiver
effected pursuant thereto, each of which notices shall contain the text of the
amendment or waiver proposed or effected, as the case may be;

 

(xix) in the event that any broker-dealer registered under the Exchange Act
shall underwrite any Registrable Securities or participate as a member of an
underwriting syndicate or selling group or “assist in the distribution” (within
the meaning of the Conduct Rules (the “Conduct Rules) of the National
Association of Securities Dealers, Inc. (“NASD”) or any successor thereto, as
amended from time to time) thereof, whether as a holder of such Registrable
Securities or as an underwriter, or otherwise, assist such broker-dealer in
complying with the requirements of such Conduct Rules, including by (A) if such
Conduct Rules shall so require, engaging a “qualified independent underwriter”
(as defined in such Conduct Rules) to participate in the preparation of the
Shelf Registration Statement relating to such Registrable Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by such Shelf Registration Statement is an
underwritten offering, to recommend the yield of such Registrable Securities,
(B) indemnifying any such qualified independent underwriter to the extent of the
indemnification of underwriters provided in Section 6 hereof (or to such other

 

14



--------------------------------------------------------------------------------

customary extent as may be requested by such underwriter), and (C) providing
such information to such broker-dealer as may be required in order for such
broker-dealer to comply with the requirements of the Conduct Rules; and

 

(xx) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, an earning statement of the Company and its subsidiaries
complying with Section 11(a) of the Securities Act (including, at the option of
the Company, Rule 158 thereunder).

 

(e) In the event that the Company would be required, pursuant to Section
3(d)(viii)(F) above, to notify the Electing Holders, and the managing
underwriters, if any, thereof, the Company shall without delay prepare and
furnish to each of the Electing Holders, and to each such underwriter, if any, a
reasonable number of copies of a prospectus supplemented or amended so that, as
thereafter delivered to purchasers of Registrable Securities, such prospectus
shall conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and shall not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. Each Electing Holder agrees that upon receipt of any notice from the
Company pursuant to Section 3(d)(viii)(F) hereof, such Electing Holder shall
forthwith discontinue the disposition of Registrable Securities pursuant to the
Shelf Registration Statement applicable to such Registrable Securities until
such Electing Holder shall have received copies of such amended or supplemented
prospectus, and if so directed by the Company, such Electing Holder shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in such Electing Holder’s possession of the
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 

(f) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice Questionnaire, the
Company may require such Electing Holder to furnish to the Company such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act. Each such Electing Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Company or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Company any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

 

(g) Until the expiration of two years after the Closing Date, the Company will
not, and will not permit any of its “affiliates” (as defined in Rule 144) to,
resell any of the Securities

 

15



--------------------------------------------------------------------------------

that have been reacquired by any of them except pursuant to an effective
registration statement under the Securities Act.

 

4. Registration Expenses.

 

The Company agrees to bear and to pay or cause to be paid promptly all expenses
incident to the Company’s performance of or compliance with this Exchange and
Registration Rights Agreement, including (a) all Commission and any NASD
registration, filing and review fees and expenses, (b) all fees and expenses in
connection with the qualification of the Securities for offering and sale under
the State securities and blue sky laws referred to in Section 3(d)(xii) hereof
and determination of their eligibility for investment under the laws of such
jurisdictions as any managing underwriters or the Electing Holders may
designate, including any fees and disbursements of not more than one counsel for
the Electing Holders or underwriters in connection with such qualification and
determination, (c) all expenses relating to the preparation, printing,
production, distribution and reproduction of each registration statement
required to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing the Securities for delivery and the expenses of printing
or producing any underwriting agreements, agreements among underwriters, selling
agreements and blue sky or legal investment memoranda and all other documents in
connection with the offering, sale or delivery of Securities to be disposed of
(including certificates representing the Securities), (d) messenger, telephone
and delivery expenses relating to the offering, sale or delivery of Securities
and the preparation of documents referred in clause (c) above, (e) fees and
expenses of the Trustee under the Indenture, any agent of the Trustee and any
counsel for the Trustee and of any collateral agent or custodian, (f) internal
expenses (including all salaries and expenses of the Company’s officers and
employees performing legal or accounting duties), (g) fees, disbursements and
expenses of counsel and independent certified public accountants of the Company
(including the expenses of any opinions or “cold comfort” letters required by or
incident to such performance and compliance), (h) fees, disbursements and
expenses of any “qualified independent underwriter” engaged pursuant to Section
3(d)(xix) hereof, (i) fees, disbursements and expenses of one counsel for the
Electing Holders retained in connection with a Shelf Registration, as selected
by the Electing Holders of at least a majority in aggregate principal amount of
the Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Company), (j) any fees charged by securities
rating services for rating the Securities, and (k) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by any holder of Registrable Securities or underwriter thereof, the
Company shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor. Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions and
underwriting discounts and commissions attributable to the sale of such
Registrable Securities and the fees and disbursements of any counsel or other
advisors or experts retained by such holders (severally or jointly), other than
the counsel and experts specifically referred to above.

 

5. Representations and Warranties.

 

Each of the Company and the Guarantors, if any, represents and warrants to, and
agrees with, each Purchaser (and in the case of (a) and (b) below, each selling
holder of Registrable Securities) that:

 

(a) Each registration statement covering Registrable Securities and each
prospectus (including any preliminary or summary prospectus) contained therein
or furnished pursuant

 

16



--------------------------------------------------------------------------------

to Section 3(d) or Section 3(c) hereof and any further amendments or supplements
to any such registration statement or prospectus, when it becomes effective or
is filed with the Commission, as the case may be, and, in the case of an
underwritten offering of Registrable Securities, at the time of the closing
under the underwriting agreement relating thereto, will conform in all material
respects to the requirements of the Securities Act and the Trust Indenture Act
and the rules and regulations of the Commission thereunder and will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;
and at all times subsequent to the Effective Time when a prospectus would be
required to be delivered under the Securities Act, other than from (i) such time
as a notice has been given to holders of Registrable Securities pursuant to
Section 3(d)(viii)(F) or Section 3(c)(iii)(F) hereof until (ii) such time as the
Company furnishes an amended or supplemented prospectus pursuant to Section 3(e)
or Section 3(c)(iv) hereof, each such registration statement, and each
prospectus (including any summary prospectus) contained therein or furnished
pursuant to Section 3(d) or Section 3(c) hereof, as then amended or
supplemented, will conform in all material respects to the requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing; provided, however, that this representation and warranty shall
not apply to any statements or omissions made in reliance upon and in conformity
with information furnished in writing to the Company by a holder of Registrable
Securities expressly for use therein.

 

(b) Any documents incorporated by reference, if applicable, in any prospectus
referred to in Section 5(a) hereof, when they become or became effective or are
or were filed with the Commission, as the case may be, will conform or conformed
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable, and none of such documents will contain or
contained an untrue statement of a material fact or will omit or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to any statements or omissions made in reliance
upon and in conformity with information furnished in writing to the Company by a
holder of Registrable Securities expressly for use therein.

 

(c) The compliance by the Company and the Guarantors, if applicable, with all of
the provisions of this Exchange and Registration Rights Agreement and the
consummation of the transactions herein contemplated will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
Significant Subsidiaries, or any Guarantor is a party or by which the Company,
or any of its Significant Subsidiaries, or any Guarantor is bound or to which
any of the property or assets of the Company, or any of its Significant
Subsidiaries, or any Guarantor is subject, except for such conflicts, breaches,
violations or defaults, liens, charges or encumbrances that would not,
individually or in the aggregate, affect the ability of the Company to
consummate the transactions contemplated by this Agreement or reasonably be
expected to have a material adverse change, or any development involving a
prospective material adverse change, in or affecting the general affairs,
management, financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, taken as a whole (“Material Adverse Effect”),
(ii) result in any violation of any law or statute or any judgment, order,
decree, rule or regulation of any court or arbitrator or governmental or
regulatory authority or body having jurisdiction over the Company or any of its
Significant Subsidiaries or any Guarantor or any of their respective properties
or assets, except for such

 

17



--------------------------------------------------------------------------------

violations that would not, individually or in the aggregate, affect the ability
of the Company to consummate the transactions contemplated by this Agreement or
reasonably be expected to have a Material Adverse Effect, or (iii) result in any
violation of the provisions of the charter or by laws (or similar organizational
documents) of the Company or any of its Significant Subsidiaries or any
Guarantor; and no consent, approval, authorization or order of, or filing,
qualification or registration with, any such court or arbitrator or governmental
or regulatory authority or body under any such statute, judgment, order, decree,
rule or regulation is required for the consummation by the Company of the
transactions contemplated by this Agreement, except the registration under the
Securities Act of the Securities, qualification of the Indenture under the Trust
Indenture Act and such consents, approvals, authorizations, registrations or
qualifications as may be required under State securities or blue sky laws in
connection with the offering and distribution of the Securities.

 

(d) This Exchange and Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and the Guarantors, if any.

 

6. Indemnification.

 

(a) Indemnification by the Company and the Guarantors. The Company and the
Guarantors, if any, jointly and severally, will indemnify and hold harmless each
of the holders of Registrable Securities included in an Exchange Registration
Statement, each of the Electing Holders of Registrable Securities included in a
Shelf Registration Statement and each person who participates as an underwriter
in any offering or sale of such Registrable Securities against any losses,
claims, damages or liabilities, joint or several, to which such holder, or
underwriter may become subject under the Securities Act or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Exchange Registration Statement or Shelf
Registration Statement, as the case may be, under which such Registrable
Securities were registered under the Securities Act, or any preliminary, final
or summary prospectus contained therein or furnished by the Company to any such
holder, Electing Holder, or underwriter, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse such holder, such Electing
Holder, such underwriter for any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such action or claim as
such expenses are incurred; provided, however, that neither the Company nor any
Guarantor shall be liable to any such person in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, or preliminary, final or summary
prospectus, or amendment or supplement thereto, in reliance upon and in
conformity with written information furnished to the Company by such person
expressly for use therein; provided, further, that the Company shall not be
liable to any holder of Registrable Securities included in an Exchange
Registration Statement, any Electing Holder of Registrable Securities included
in a Shelf Registration Statement and any person who participates as an
underwriter in any offering or sale of such Registrable Securities under the
indemnity agreement in this subsection (a) with respect to any preliminary
prospectus to the extent that it shall have been determined by a court of
competent jurisdiction that any such loss, claim, damage or liability of such
person resulted solely from the fact that such person sold Securities to another
person to whom there was not sent or given (to the extent required by law), at
or prior to the written confirmation of such sale, a copy of the final
prospectus (excluding documents incorporated by reference) as then amended or
supplemented (excluding documents incorporated by

 

18



--------------------------------------------------------------------------------

reference) if the Company had previously furnished copies thereof (sufficiently
in advance to allow for distribution prior to the confirmation of such sale) to
such person and the loss, claim, damage or liability of such person resulted
from an untrue statement or omission of a material fact contained in the
preliminary prospectus which was corrected in the final prospectus as then
amended or supplemented and the Company advised such person at the time the
final prospectus, as then amended or supplemented, was furnished to such person
that the final prospectus, as then amended or supplemented, contained such
corrections.

 

(b) Indemnification by the Holders and Underwriters. The Company may require, as
a condition to including any Registrable Securities in any registration
statement filed pursuant to Section 3(d) hereof and to entering into any
underwriting agreement with respect thereto, that the Company shall have
received an undertaking reasonably satisfactory to it from the Electing Holder
of such Registrable Securities and from each underwriter named in any such
underwriting agreement, severally and not jointly, to (i) indemnify and hold
harmless the Company, the Guarantors, if any, and all other selling holders of
Registrable Securities, against any losses, claims, damages or liabilities to
which the Company, the Guarantors, if any, or such other selling holders of
Registrable Securities may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in such registration statement, or
any preliminary, final or summary prospectus contained therein or furnished by
the Company to any such Electing Holder, or underwriter, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Electing
Holder or underwriter expressly for use therein, and (ii) reimburse the Company
and the Guarantors, if any, for any legal or other expenses reasonably incurred
by the Company and the Guarantors, if any, in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that no such Electing Holder shall be required to undertake liability
to any person under this Section 6(b) for any amounts in excess of the dollar
amount of the proceeds to be received by such Electing Holder from the sale of
such Electing Holder’s Registrable Securities pursuant to such registration.

 

(c) Notices of Claims, Etc. Promptly after receipt by an indemnified party under
subsection (a) or (b) above of written notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against an indemnifying party pursuant to the indemnification provisions of or
contemplated by this Section 6, notify such indemnifying party in writing of the
commencement of such action; but the omission so to notify the indemnifying
party shall not relieve it from any liability which it may have to any
indemnified party otherwise than under the indemnification provisions of or
contemplated by Section 6(a) or 6(b) hereof. In case any such action shall be
brought against any indemnified party and it shall notify an indemnifying party
of the commencement thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party, be counsel to the indemnifying
party), and, after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, such indemnifying party shall
not be liable to such indemnified party for any legal expenses of other counsel
or any other expenses, in each case

 

19



--------------------------------------------------------------------------------

subsequently incurred by such indemnified party, in connection with the defense
thereof other than reasonable costs of investigation. No indemnifying party
shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(d) Contribution. If for any reason the indemnification provisions contemplated
by Section 6(a) or Section 6(b) are unavailable to or insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or by such indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this Section 6(d) were determined by
pro rata allocation (even if the holders or underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 6(d). The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, or liabilities (or actions in respect thereof)
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 6(d), no holder shall be required to contribute any amount in excess of
the amount by which the dollar amount of the proceeds received by such holder
from the sale of any Registrable Securities (after deducting any fees, discounts
and commissions applicable thereto) exceeds the amount of any damages which such
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, and no underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities underwritten by it and distributed to
the public were offered to the public exceeds the amount of any damages which
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The holders’ and any underwriters’
obligations in this Section 6(d) to contribute shall be several in proportion to
the principal amount of Registrable Securities registered or underwritten, as
the case may be, by them and not joint.

 

(e) The obligations of the Company and the Guarantors under this Section 6 shall
be in addition to any liability which the Company or the Guarantors may
otherwise have and shall

 

20



--------------------------------------------------------------------------------

extend, upon the same terms and conditions, to each officer, director and
partner of each holder, and underwriter and each person, if any, who controls
any holder, or underwriter within the meaning of the Securities Act; and the
obligations of the holders and any agents or underwriters contemplated by this
Section 6 shall be in addition to any liability which the respective holder, or
underwriter may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company or the Guarantors
(including any person who, with his consent, is named in any registration
statement as about to become a director of the Company or the Guarantors), and
to each person, if any, who controls the Company or the subsidiaries of the
Company within the meaning of the Securities Act.

 

7. Underwritten Offerings.

 

(a) Selection of Underwriters. If any of the Registrable Securities covered by
the Shelf Registration are to be sold pursuant to an underwritten offering, the
managing underwriter or underwriters thereof shall be designated by Electing
Holders holding at least a majority in aggregate principal amount of the
Registrable Securities to be included in such offering, provided that such
designated managing underwriter or underwriters is or are reasonably acceptable
to the Company.

 

(b) Participation by Holders. Each holder of Registrable Securities hereby
agrees with each other such holder that no such holder may participate in any
underwritten offering hereunder unless such holder (i) agrees to sell such
holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

8. Rule 144.

 

The Company covenants to the holders of Registrable Securities that to the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144 adopted by the Commission
under the Securities Act) and the rules and regulations adopted by the
Commission thereunder, and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the exemption
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission. Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

 

21



--------------------------------------------------------------------------------

9. Guarantors. So long as there are outstanding Securities which are Registrable
Securities, the Company shall cause any entity that becomes a Guarantor pursuant
to the terms of the Indenture after the date hereof to become a party to this
Exchange and Registration Rights Agreement, effective upon such date as such
entity becomes a Guarantor, and to perform and comply with all obligations,
covenants and agreements of the Guarantor provided for in this Exchange and
Registration Rights Agreement,

 

10. Miscellaneous.

 

(a) No Inconsistent Agreements. The Company represents, warrants, covenants and
agrees that it has not granted, and shall not grant, registration rights with
respect to Registrable Securities or any other securities, which would be
inconsistent with the terms contained in this Exchange and Registration Rights
Agreement.

 

(b) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company or any of the Guarantors, if any, fails to
perform any of its obligations hereunder and that the Purchasers and the holders
from time to time of the Registrable Securities may be irreparably harmed by any
such failure, and accordingly agree that the Purchasers and such holders, in
addition to any other remedy to which they may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of the
Company and the Guarantors, if applicable, under this Exchange and Registration
Rights Agreement in accordance with the terms and conditions of this Exchange
and Registration Rights Agreement, in any court of the United States or any
State thereof having jurisdiction.

 

(c) Notices. All notices, requests, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand, if delivered personally or by courier, or
three days after being deposited in the mail (registered or certified mail,
postage prepaid, return receipt requested) as follows: If to the Company, to
Freescale Semiconductor, Inc. at 7700 West Parmer Lane, Austin, TX 78729,
Attention: Corporate Secretary, and if to a holder, to the address of such
holder set forth in the security register or other records of the Company, or to
such other address as the Company or any such holder may have furnished to the
other in writing in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

(d) Parties in Interest. All the terms and provisions of this Exchange and
Registration Rights Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Registrable Securities and the respective successors and assigns of
the parties hereto and such holders. In the event that any transferee of any
holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such Registrable Securities shall be
held subject to all of the terms of this Exchange and Registration Rights
Agreement, and by taking and holding such Registrable Securities such transferee
shall be entitled to receive the benefits of, and be conclusively deemed to have
agreed to be bound by all of the applicable terms and provisions of this
Exchange and Registration Rights Agreement. If the Company shall so request, any
such successor, assign or transferee shall agree in writing to acquire and hold
the Registrable Securities subject to all of the applicable terms hereof.

 

(e) Survival. The respective indemnities, agreements, representations,
warranties and each other provision set forth in this Exchange and Registration
Rights Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or

 

22



--------------------------------------------------------------------------------

statement as to the results thereof) made by or on behalf of any holder of
Registrable Securities, any director, officer or partner of such holder, any
agent or underwriter or any director, officer or partner thereof, or any
controlling person of any of the foregoing, and shall survive delivery of and
payment for the Registrable Securities pursuant to the Purchase Agreement and
the transfer and registration of Registrable Securities by such holder and the
consummation of an Exchange Offer.

 

(f) Governing Law. This Exchange and Registration Rights Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

(g) Headings. The descriptive headings of the several Sections and paragraphs of
this Exchange and Registration Rights Agreement are inserted for convenience
only, do not constitute a part of this Exchange and Registration Rights
Agreement and shall not affect in any way the meaning or interpretation of this
Exchange and Registration Rights Agreement.

 

(h) Entire Agreement; Amendments. This Exchange and Registration Rights
Agreement and the other writings referred to herein (including the Indenture and
the form of Securities) or delivered pursuant hereto which form a part hereof
contain the entire understanding of the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement supersedes all prior
agreements and understandings between the parties with respect to its subject
matter. This Exchange and Registration Rights Agreement may be amended and the
observance of any term of this Exchange and Registration Rights Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument duly executed by the Company and the
holders of at least a majority in aggregate principal amount of the Registrable
Securities at the time outstanding. Each holder of any Registrable Securities at
the time or thereafter outstanding shall be bound by any amendment or waiver
effected pursuant to this Section 10(h), whether or not any notice, writing or
marking indicating such amendment or waiver appears on such Registrable
Securities or is delivered to such holder.

 

(i) Inspection. For so long as this Exchange and Registration Rights Agreement
shall be in effect, this Exchange and Registration Rights Agreement and a
complete list of the names and addresses of all the holders of Registrable
Securities shall be made available for inspection and copying on any business
day by any holder of Registrable Securities for proper purposes only (which
shall include any purpose related to the rights of the holders of Registrable
Securities under the Securities, the Indenture and this Exchange and
Registration Rights Agreement) at the offices of the Company at the address
thereof set forth in Section 10(c) above and at the office of the Trustee under
the Indenture.

 

(j) Counterparts. This agreement may be executed by the parties in counterparts,
each of which shall be deemed to be an original, but all such respective
counterparts shall together constitute one and the same instrument.

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us eight counterparts hereof, and upon the acceptance hereof by you,
on behalf of each of the Purchasers, this letter and such acceptance hereof
shall constitute a binding agreement among each of the Purchasers and the
Company. It is understood that your acceptance of this letter on behalf of each
of the Purchasers is pursuant to the authority set forth in a form of Agreement
among Purchasers, the form of which shall be submitted to the Company for
examination upon request, but without warranty on your part as to the authority
of the signers thereof.

 

Very truly yours,

Freescale Semiconductor, Inc.

By:

 

/s/ Alan Campbell

   

Name: Alan Campbell

Title: Senior Vice President and Chief Financial Officer

 

Accepted as of the date hereof:

Goldman, Sachs & Co.

Citigroup Global Markets Inc.

J.P. Morgan Securities Inc.

By:  

/s/ Goldman, Sachs & Co.

   

(Goldman, Sachs & Co.)

 

On behalf of each of the Purchasers

 

24



--------------------------------------------------------------------------------

Exhibit A-1

 

Freescale Semiconductor, Inc.

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE:             *

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Freescale Semiconductor, Inc. (the
“Company”) Floating Rate Senior Notes due 2009 (the “Securities”) are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by             . Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Securities
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact Freescale Semiconductor,
Inc., 7700 West Parmer Lane, Austin, Texas 78729, (512) 996-6571.

--------------------------------------------------------------------------------

* [Not less than 28 calendar days from date of mailing.]

 

A-1-1



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Freescale Semiconductor,
Inc. (the “Company”) and the Purchasers named therein. Pursuant to the Exchange
and Registration Rights Agreement, the Company has filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form          (the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Company’s Floating Rate Senior Notes due 2009 (the “Securities”).
A copy of the Exchange and Registration Rights Agreement is attached hereto. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Exchange and Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities (as defined below) is entitled
to have the Registrable Securities beneficially owned by it included in the
Shelf Registration Statement. In order to have Registrable Securities included
in the Shelf Registration Statement, this Notice of Registration Statement and
Selling Securityholder Questionnaire (“Notice and Questionnaire”) must be
completed, executed and delivered to the Company’s counsel at the address set
forth herein for receipt ON OR BEFORE             . Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the Prospectus forming a
part thereof for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

The term “Registrable Securities” is defined in the Exchange and Registration
Rights Agreement.

 

A-1-2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B-1 to the Exchange and Registration Rights Agreement.

 

A-1-3



--------------------------------------------------------------------------------

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

QUESTIONNAIRE

 

(1) (a) Full Legal Name of Selling Securityholder:

 

  (b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Registrable Securities Listed in Item (3) below are
Held:

 

(2) Address for Notices to Selling Securityholder:

 

                                   

Telephone:

         

Fax:

          Contact Person:          

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Principal amount of Registrable Securities beneficially
owned:_________________________

CUSIP No(s). of such Registrable Securities:
_______________________________________

 

  (b) Principal amount of Securities other than Registrable Securities
beneficially owned:______________________

CUSIP No(s).of such other Securities:_______________________________

 

  (c) Principal amount of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration Statement:__________________

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:__________________

 

(4) Beneficial Ownership of Other Securities of the Company:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

State any exceptions here:

 

A-1-4



--------------------------------------------------------------------------------

(5) Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

(6) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registered Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

A-1-5



--------------------------------------------------------------------------------

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

(i) To the Company:

                

Freescale Semiconductor, Inc.

 

7700 West Parmer Lane

 

Austin, Texas 78729

 

Attention: Corporate Secretary

(ii) With a copy to:

               

_________________________

       

_________________________

       

_________________________

       

_________________________

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This
Agreement shall be governed in all respects by the laws of the State of New
York.

 

A-1-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                                 

 

 

Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

By:    

Name:

   

Title:

   

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE                              TO THE COMPANY’S COUNSEL AT:

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

A-1-7



--------------------------------------------------------------------------------

Exhibit A-2

 

Freescale Semiconductor, Inc.

 

INSTRUCTION TO DTC PARTICIPANTS

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE:        a

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Freescale Semiconductor, Inc. (the
“Company”) 6.875% Senior Notes due 2011 (the “Securities”) are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by                 . Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Securities
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact Freescale Semiconductor,
Inc., 7700 West Parmer Lane, Austin, Texas 78729, (512) 996-6571.

--------------------------------------------------------------------------------

a [Not less than 28 calendar days from date of mailing.]

 

A-2-1



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Freescale Semiconductor,
Inc. (the “Company”) and the Purchasers named therein. Pursuant to the Exchange
and Registration Rights Agreement, the Company has filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form      (the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Company’s 6.875% Senior Notes due 2011 (the “Securities”). A copy
of the Exchange and Registration Rights Agreement is attached hereto. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Exchange and Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities (as defined in the Exchange and
Registration Rights Agreement) is entitled to have the Registrable Securities
beneficially owned by it included in the Shelf Registration Statement. In order
to have Registrable Securities included in the Shelf Registration Statement,
this Notice of Registration Statement and Selling Securityholder Questionnaire
(“Notice and Questionnaire”) must be completed, executed and delivered to the
Company’s counsel at the address set forth herein for receipt ON OR BEFORE
                    . Beneficial owners of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf Registration Statement and
(ii) may not use the Prospectus forming a part thereof for resales of
Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, Holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

A-2-2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B-2 to the Exchange and Registration Rights Agreement.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

A-2-3



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1) (a) Full Legal Name of Selling Securityholder:

 

  (b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Registrable Securities Listed in Item (3) below are
Held:

 

(2) Address for Notices to Selling Securityholder:

 

                                   

Telephone:

         

Fax:

         

Contact Person:

         

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Principal amount of Registrable Securities beneficially owned:
                                        
                                                         

CUSIP No(s). of such Registrable Securities:
                                        
                                        
                                             

 

  (b) Principal amount of Securities other than Registrable Securities
beneficially owned:

                                                                               
                                        
                                        
                                        
                                        

CUSIP No(s). of such other Securities:                                         
                                        
                                                       

 

  (c) Principal amount of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration Statement:
                                                     

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration Statement:                                              

 

A-2-4



--------------------------------------------------------------------------------

(4) Beneficial Ownership of Other Securities of the Company:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

State any exceptions here:

 

(5) Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

(6) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, Broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registered Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with Broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to Broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

A-2-5



--------------------------------------------------------------------------------

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

(i)     To the Company:

  

Freescale Semiconductor, Inc.

7700 West Parmer Lane

Austin, Texas 78729

Attention: Corporate Secretary

    

(ii)    With a copy to:

                                             

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This
Agreement shall be governed in all respects by the laws of the State of New
York.

 

A-2-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                     

 

 

Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

By:        

Name:

   

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE                      TO THE COMPANY’S COUNSEL AT:

 

_____________________

 

_____________________

 

_____________________

 

_____________________

 

A-2-7



--------------------------------------------------------------------------------

Exhibit A-3

 

Freescale Semiconductor, Inc.

 

INSTRUCTION TO DTC PARTICIPANTS

 

(Date of Mailing)

 

URGENT - IMMEDIATE ATTENTION REQUESTED

 

DEADLINE FOR RESPONSE:        *

 

The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the Freescale Semiconductor, Inc. (the
“Company”) 7.125% Senior Notes due 2014 (the “Securities”) are held.

 

The Company is in the process of registering the Securities under the Securities
Act of 1933 for resale by the beneficial owners thereof. In order to have their
Securities included in the registration statement, beneficial owners must
complete and return the enclosed Notice of Registration Statement and Selling
Securityholder Questionnaire.

 

It is important that beneficial owners of the Securities receive a copy of the
enclosed materials as soon as possible as their rights to have the Securities
included in the registration statement depend upon their returning the Notice
and Questionnaire by                  . Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Securities
through you. If you require more copies of the enclosed materials or have any
questions pertaining to this matter, please contact Freescale Semiconductor,
Inc., 7700 West Parmer Lane, Austin, Texas 78729, (512) 996-6571.

--------------------------------------------------------------------------------

* [Not less than 28 calendar days from date of mailing.]

 

A-3-1



--------------------------------------------------------------------------------

Freescale Semiconductor, Inc.

 

Notice of Registration Statement

and

Selling Securityholder Questionnaire

 

(Date)

 

Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Exchange and Registration Rights Agreement”) between Freescale Semiconductor,
Inc. (the “Company”) and the Purchasers named therein. Pursuant to the Exchange
and Registration Rights Agreement, the Company has filed with the United States
Securities and Exchange Commission (the “Commission”) a registration statement
on Form      (the “Shelf Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Company’s 7.125% Senior Notes due 2014 (the “Securities”). A copy
of the Exchange and Registration Rights Agreement is attached hereto. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Exchange and Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities (as defined in the Exchange and
Registration Rights Agreement) is entitled to have the Registrable Securities
beneficially owned by it included in the Shelf Registration Statement. In order
to have Registrable Securities included in the Shelf Registration Statement,
this Notice of Registration Statement and Selling Securityholder Questionnaire
(“Notice and Questionnaire”) must be completed, executed and delivered to the
Company’s counsel at the address set forth herein for receipt ON OR BEFORE
                     . Beneficial owners of Registrable Securities who do not
complete, execute and return this Notice and Questionnaire by such date (i) will
not be named as selling securityholders in the Shelf Registration Statement and
(ii) may not use the Prospectus forming a part thereof for resales of
Registrable Securities.

 

Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related Prospectus. Accordingly, Holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related Prospectus.

 

A-3-2



--------------------------------------------------------------------------------

ELECTION

 

The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3). The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Exchange and Registration Rights
Agreement, including, without limitation, Section 6 of the Exchange and
Registration Rights Agreement, as if the undersigned Selling Securityholder were
an original party thereto.

 

Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Company
and Trustee the Notice of Transfer set forth in Appendix A to the Prospectus and
as Exhibit B-3 to the Exchange and Registration Rights Agreement.

 

The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

A-3-3



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

(1) (a) Full Legal Name of Selling Securityholder:

 

  (b) Full Legal Name of Registered Holder (if not the same as in (a) above) of
Registrable Securities Listed in Item (3) below:

 

  (c) Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) Through Which Registrable Securities Listed in Item (3) below are
Held:

 

(2) Address for Notices to Selling Securityholder:

 

     _____________________________________          
_____________________________________          
_____________________________________     

Telephone:

   _____________________________________     

Fax:

   _____________________________________     

Contact Person:

   _____________________________________     

 

(3) Beneficial Ownership of Securities:

 

Except as set forth below in this Item (3), the undersigned does not
beneficially own any Securities.

 

  (a) Principal amount of Registrable Securities beneficially
owned:____________________________________________

 

CUSIP No(s). of such Registrable Securities: :
________________________________________________________

 

  (b) Principal amount of Securities other than Registrable Securities
beneficially owned:
____________________________________________________________________________________________

 

CUSIP No(s). of such other Securities: :
______________________________________________________________

 

  c) Principal amount of Registrable Securities which the undersigned wishes to
be included in the Shelf Registration Statement:
:________________________________________________________________________________________

 

CUSIP No(s). of such Registrable Securities to be included in the Shelf
Registration
Statement:______________________________________________________________________________________

 

(4) Beneficial Ownership of Other Securities of the Company:

 

Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Company, other than the Securities listed above in Item (3).

 

State any exceptions here:

 

A-3-4



--------------------------------------------------------------------------------

(5) Relationships with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

(6) Plan of Distribution:

 

Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all): Such Registrable Securities may be sold from time to time directly
by the undersigned Selling Securityholder or, alternatively, through
underwriters, Broker-dealers or agents. Such Registrable Securities may be sold
in one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve crosses or
block transactions) (i) on any national securities exchange or quotation service
on which the Registered Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the Selling Securityholder may enter into hedging transactions
with Broker-dealers, which may in turn engage in short sales of the Registrable
Securities in the course of hedging the positions they assume. The Selling
Securityholder may also sell Registrable Securities short and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to Broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.

 

In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Exchange and
Registration Rights Agreement.

 

A-3-5



--------------------------------------------------------------------------------

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related Prospectus. The Selling Securityholder understands that such information
will be relied upon by the Company in connection with the preparation of the
Shelf Registration Statement and related Prospectus.

 

In accordance with the Selling Securityholder’s obligation under Section 3(d) of
the Exchange and Registration Rights Agreement to provide such information as
may be required by law for inclusion in the Shelf Registration Statement, the
Selling Securityholder agrees to promptly notify the Company of any inaccuracies
or changes in the information provided herein which may occur subsequent to the
date hereof at any time while the Shelf Registration Statement remains in
effect. All notices hereunder and pursuant to the Exchange and Registration
Rights Agreement shall be made in writing, by hand-delivery, first-class mail,
or air courier guaranteeing overnight delivery as follows:

 

(i) To the Company:

            

Freescale Semiconductor, Inc.

        

7700 West Parmer Lane

        

Austin, Texas 78729

        

Attention: Corporate Secretary

    

(ii) With a copy to:

            

__________________________

        

__________________________

        

__________________________

        

__________________________

    

 

Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above. This
Agreement shall be governed in all respects by the laws of the State of New
York.

 

A-3-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                             

 

         

Selling Securityholder

(Print/type full legal name of beneficial owner of Registrable Securities)

   

By:

           

Name:

       

Title:

 

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE                     TO THE COMPANY’S COUNSEL AT:

 

_________________________________

 

_________________________________

 

_________________________________

 

_________________________________

 

A-3-7



--------------------------------------------------------------------------------

Exhibit B-1

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Deutsche Bank Trust Company Americas

Freescale Semiconductor, Inc.

c/o Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

 

Attention: Trust Officer

 

  Re: Freescale Semiconductor, Inc. (the “Company”)

Floating Rate Senior Notes due 2009

 

Dear Sirs:

 

Please be advised that                                              has
transferred $                                         aggregate principal amount
of the above-referenced Notes pursuant to an effective Registration Statement on
Form              (File No. 333-             ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated                     or in supplements thereto, and that the aggregate
principal amount of the Notes transferred are the Notes listed in such
Prospectus opposite such owner’s name.

 

Dated:

 

Very truly yours,          

(Name)

By:

       

(Authorized Signature)

 

B-1-1



--------------------------------------------------------------------------------

Exhibit B-2

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Deutsche Bank Trust Company Americas

Freescale Semiconductor, Inc.

c/o Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

 

Attention: Trust Officer

 

  Re: Freescale Semiconductor, Inc. (the “Company”)

6.875% Senior Notes due 2011

 

Dear Sirs:

 

Please be advised that                                                      has
transferred $                                 aggregate principal amount of the
above-referenced Notes pursuant to an effective Registration Statement on Form
     (File No. 333-         ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated                      or in supplements thereto, and that the aggregate
principal amount of the Notes transferred are the Notes listed in such
Prospectus opposite such owner’s name.

 

Dated:                     

 

Very truly yours,          

(Name)

By:

       

(Authorized Signature)

 

B-2-1



--------------------------------------------------------------------------------

Exhibit B-3

 

NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT

 

Deutsche Bank Trust Company Americas

Freescale Semiconductor, Inc.

c/o Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

 

Attention: Trust Officer

 

  Re: Freescale Semiconductor, Inc. (the “Company”)

7.125% Senior Notes due 2014

 

Dear Sirs:

 

Please be advised that                                               has
transferred $                                 aggregate principal amount of the
above-referenced Notes pursuant to an effective Registration Statement on
Form         (File No. 333-             ) filed by the Company.

 

We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the Prospectus
dated                      or in supplements thereto, and that the aggregate
principal amount of the Notes transferred are the Notes listed in such
Prospectus opposite such owner’s name.

 

Dated:

 

Very truly yours,          

(Name)

By:

       

(Authorized Signature)

 

B-3-1